DETAILED ACTION

This action is in reply to the Amendment filed on 05/03/2022.
Claims 1, 6, 7, 13, 18, and 20 have been amended.
Claim 12 has been cancelled.
Claim 21 has been added.
Claims 1-11, 13-21 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Arguments
With regard to the 101 Rejections arguments filed on 05/03/2022, the remarks have been considered but they are not persuasive. The Applicant asserted in page 9 that the “abstract idea has been integrated into a practical application” with all the listed generic components. However, the idea of transferring data from an old card into a new card is not indicative of integration into a practical application. It is merely adding the words “apply it” (or equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer. See MPEP 2106.05(f). Furthermore, the Applicant claimed in both page 9 and 10 that the “claimed invention provides a technical solution to  technical problems that occur in the context of account access, security, and on-site card fabrication.” But the invention here seems to only put together concepts of applying generic components and devices to perform an abstract idea of transferring data from one card to another without significantly more. Hence, it is not a technical solution to a technical problem but only a business solution to a business problem. See MPEP 2106.05(f). Therefore, the Examiner maintains the 101 rejections.
With regard to the 103 rejections arguments filed on 05/03/2022, the remarks have been considered but they are not persuasive. The arguments are moot over new ground(s) of rejections because the added limitation has further defined the independent claim and narrowed the scope of the claimed invention. 
Claims 1-8, 11, 13-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable Goldberg et al. (US 2018/0018669 A1) in view of Mullen et al. (US 8,561, 894 B1) in further view of Hoffman et al. (US 2020/0247633 A1) in further view of Martin, (US 2011/0042403 A1).
See the 103 rejections below for further details.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-11, 13-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-11, 13-21 are directed to Methods of Organizing Human Activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. 
Claim 1, 13 and 20 recite, in part, a method of receiving a replacement card request, authenticating identity of a user, requesting a replacement card information, and receiving card replacement information. The limitation is directed to concepts performed in the human mind, via the use of generic computer components, such as Mental Processes (observation, evaluation, and judgment). Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements such as computing devices and other generic computer components to perform receiving and transmitting. The generic computer components are recited at a high-level of generality (receiving, transmitting, and authenticating) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea. Claims 1, 13, and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of at least a computing device to perform receiving and identifying data are merely additional elements performing the abstract idea on a generic device i.e., abstract idea and apply it. There is no improvement to computer technology or computer functionality MPEP 2106.05(a) nor a particular machine MPEP 2106.05(b) nor a particular transformation MPEP 2106.05(c). Additionally, the limitation of sending a request or message over network is recognized as well-understood, routine, conventional activity. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) see MPEP 2106.05(d). Given the above reasons, a generic processing device associated with the receiving a replacement card request, authenticating identity of a user, requesting a replacement card information, and receiving card replacement information is not an Inventive Concept. Thus, the claim is not patent eligible.
The dependent claims have been given the full two part analysis (Step 2A – 2-prong tests and step 2B) including analyzing the additional limitations both individually and in combination. The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional limitations of the dependent claim(s) when considered individually and as ordered combination do not amount to significantly more than the abstract idea.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) a process of receiving card identification. This judicial exception is not integrated into a practical application because the limitations are Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) a process of receiving card request, transmitting data request to server. This judicial exception is not integrated into a practical application because the limitations are Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
Claim 4 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) a process of transferring card replacement data . This judicial exception is not integrated into a practical application because the limitations are Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
Claim 5 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) a process of retrieving card data from the server . This judicial exception is not integrated into a practical application because the limitations are Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
Claims 6 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) an embossing device which are additional elements that are not significantly more. 
Claims 7 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) a printer which are additional elements that are not significantly more. 
Claims 9, 10, 11, and 19, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) an NFC circuit, an etching device, suction and physical arms which are additional elements that are not significantly more. 
Therefore, Claims 1-11, 13-21 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 11, 13-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable Goldberg et al. (US 2018/0018669 A1) in view of Mullen et al. (US 8,561, 894 B1) in further view of Hoffman et al. (US 2020/0247633 A1) in further view of Martin, (US 2011/0042403 A1).
Claims 1, 13, and 20 were disclosed below:
Goldberg discloses an automated teller machine (ATM) comprising (Goldberg, Par. [0045] “. . . if the ATM . . . ATM may dispense the physical replacement payment card to the user 502”).
receive, via input, a replacement card request (Goldberg, Par. [0026])
authenticate, by a processor, identity of a user based on the input using a first authentication factor (Goldberg, Par. [0027]);
request, by the processor, replacement card information based on the authenticated identity (Par. [0026]);
 receive, from the server, replacement card information (Par. [0033]);
Goldberg does not disclose the following; however, Mullen teaches:
a card dispenser (Col. 22, ln 28-29); a display screen (Col. 22, ln 25);
 an input device (Col. 21, ln 33-37); 
a processor (Col. 21, ln 33-37);
 a replacement card storage containing at least one replacement card (Fig. 2, 212-218), wherein the at least one replacement card includes a magnetic stripe (Col. 9, ln 30); 
a magnetic stripe writer, configured to transfer data to the at least one replacement card (Col. 17, ln 12-16); a chip writer configured to transfer data to a chip associated with a replacement card (Col. 7, ln 54-6); 
and emboss user information onto the replacement card using the embossing device (Mullen, Col. 14 ln 41-50).  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the ATM as taught by Goldberg with the invention disclosed by Mullen to better allow the user to define products that may be associated with a bank card contained at the kiosk and such that the card is fully functional (abstract).
Goldberg in view of Mullen does not teach the following; however, Hoffman teaches:
a member configured to position the at least one replacement card on the magnetic stripe writer and the chip writer (Hoffman, see at least par. [0020] “. . . The card processing devices 108 may include conventional card processing devices, such as a printing device configured to print an image to a surface of the card 110 through a direct or transfer printing process, a laminating device configured to apply an overlaminate to a surface of the card 110, a data reading and/or writing device (e.g., a chip encoder, a magnetic stripe encoder, a radio frequency (RF) encoder, etc.) configured to read data from, and/or write data to, the card 110, and/or another conventional card processing device.” & Par. [0040]) the card is placed in certain position when being produced.
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the card production device as disclosed by Hoffman with the invention of the ATM which is able to make the card as taught by Goldberg in view of Mullen with the invention disclosed by Mullen to better incorporate the process of produce a card in a precise manner.
Goldberg in view of Mullen in further view of Hoffman does not teach the following; however, Martin teaches:
and an internal card conveyor configured to transport the at least one replacement card from the replacement card storage (Martin, (US 2011/0042403 A1), Par. [004]- [0005]) for positioning by the member on (Par. [0027]), and the chip writer, and eject the at least one replacement card through the card dispenser after the magnetic stripe writer has transferred data to the magnetic stripe of the at least one replacement card (see at least Par. [0028] “. . . [a]s described in greater detail below, the card is then ejected by the corresponding card hopper assembly 234 into the card carriage 212 . . . .”)  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of internal conveyor as disclosed by Martin with the invention of TM with the card functions as taught by Goldberg in view of Mullen in further view of Hoffman to better employ the card dispensing apparatus internal working to establishing the replacement card (Abstract).
Claim 2 was disclosed by Goldberg in view of Mullen in further view of Martin: The ATM of claim 1, further comprising a user interface configured to receive user identification information and a card replacement request from the input device (Goldberg, Par. [0027]- [0028]).  
Claim 3 was disclosed by Goldberg in view of Mullen in further view of Martin: he ATM of claim 1, wherein the processor is in data communication with a server and configured to: receive a replacement card request via the input device; transmit a data request to the server; receive replacement card data from the server; and  23Attorney Docket No.: 067519.0002095 transmit the replacement card data to the magnetic stripe writer to be transferred to the magnetic stripe of the replacement card (Goldberg, Par. [0002]).  
Claims 4 and 14 were disclosed by Goldberg in view of Mullen in further view of Martin: The ATM of claim 3, wherein the processor is configured to transmit the replacement card data to the chip writer configured to transfer the replacement card data to a chip associated with the replacement card (Mullen, (Col. 7, ln 54-56));
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the ATM as taught by Goldberg with the invention disclosed by Mullen to better allow the user to define products that may be associated with a bank card contained at the kiosk and such that the card is fully functional (abstract).
Claim 5 and 18 were disclosed by Goldberg in view of Mullen in further view of Martin: The ATM of claim 3, wherein the internal card conveyor is in data communication with the processor and is configured to retrieve one of a plurality types of replacement cards based on the replacement card data received from the server, wherein each type of replacement card is associated with unique privileges (Martin, (US 2011/0042403 A1), Par. [004]- [0005]).  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the ATM with the card functions as taught by Goldberg in view of Mullen with the invention regarding the internal functions of the card generator disclosed by Martin to better employ the card dispensing apparatus internal working to establishing the replacement card (Abstract).
Claim 6 and 17 were disclosed by Goldberg in view of Mullen in further view of Martin: The ATM of claim 1, further comprising an embossing device, configured to emboss user information onto the at least one replacement card (Mullen, Col. 14 ln 41-50).  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the ATM as taught by Goldberg with the invention disclosed by Mullen to better allow the user to define products that may be associated with a bank card contained at the kiosk and such that the card is fully functional (abstract).
Claims 7 and 16 were disclosed by Goldberg in view of Mullen in further view of Martin: The ATM of claim 1, further comprising a printer, configured to print an image onto the at least one replacement card (Mullen, Col. 14 ln 41-50).    
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the ATM as taught by Goldberg with the invention disclosed by Mullen to better allow the user to define products that may be associated with a bank card contained at the kiosk and such that the card is fully functional (abstract).
Claim 8 was disclosed by Goldberg in view of Mullen in further view of Martin: The ATM of claim 1, further comprising a replacement chip storage containing at least one replacement chip, and a chip embedding device configured to embed the at least one replacement chip into the at least one replacement card (Mullen, Col. 23, ln 3-6).  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the ATM as taught by Goldberg with the invention disclosed by Mullen to better allow the user to define products that may be associated with a bank card contained at the kiosk and such that the card is fully functional (abstract).
Claim 11 was disclosed by Goldberg in view of Mullen in further view of Martin: The ATM of claim 1, further comprising an etching device configured to etch an image into a surface of the at least one replacement card (Mullen, Col. 14 ln 41-50).    
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the ATM as taught by Goldberg with the invention disclosed by Mullen to better allow the user to define products that may be associated with a bank card contained at the kiosk and such that the card is fully functional (abstract).
Claim 15 was disclosed by Goldberg in view of Mullen in further view of Martin: The ATM of claim 1, wherein the at least one replacement card is a payment card (Mullen, Col. 11, ln 1-3).  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the ATM as taught by Goldberg with the invention disclosed by Mullen to better allow the user to define products that may be associated with a bank card contained at the kiosk and such that the card is fully functional (abstract).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable Goldberg et al. (US 2018/0018669 A1) in view of Mullen et al. (US 8,561, 894 B1) in further view of Martin, (US 2011/0042403 A1) in further view of Kobres (US 2013/0124411 A1).
In Claim 9, Goldberg in view of Mullen in further view of Martin discloses the method; however, Kobres teaches: wherein the at least one replacement card comprises a memory containing a pre-programmed chip identification and a near field communication circuit operably connected to a processor, the processor configured to transmit transaction data using the near field communication circuit (Kobres, (US 2013/0124411 A1), Par. [0014]).  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the ATM as taught by Goldberg in view of Mullen in further view of Martin with the near field communication invention disclosed by Kobres to better identify a staged transaction and to establish connection between the customer and ATM (Abstract).
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable Goldberg et al. (US 2018/0018669 A1) in view of Mullen et al. (US 8,561, 894 B1) in further view of Martin, (US 2011/0042403 A1) in further view of Kruczek et al. (US 2020/0065787 A1).
In Claim 10, Goldberg in view of Mullen in further view of Martin discloses the method; however, Kruczek teaches: further comprising a camera operably connected to the processor, wherein the processor is configured to receive image data from the camera and establish a user identity based on the image data (Kruczek et al. (US 2020/0065787 A1), Par. [0018]).  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the ATM as taught by Goldberg in view of Mullen in further view of Martin with the near field communication invention disclosed by Kruczek to better authenticate the user of ATMs and system using authentication information such as a user’s image (Abstract).
In Claim  19, Goldberg in view of Mullen in further view of Martin discloses the method; however, Kruczek teaches: authenticating the identity of the user using a second authentication factor (Kruczek, Par. [0017]).  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the ATM as taught by Goldberg in view of Mullen in further view of Martin with the near field communication invention disclosed by Kruczek to better authenticate the user of ATMs and system using authentication information such as a user’s image (Abstract).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable Goldberg et al. (US 2018/0018669 A1) in view of Mullen et al. (US 8,561, 894 B1) in further view of Hoffman et al. (US 2020/0247633 A1) in further view of Martin, (US 2011/0042403 A1) in further view of Lee et al. (US 2016/0034104 A1).
Dependent claim 21 is disclosed: Goldberg in view of Mullen in further view of Hoffman in further view of Martin discloses the card replacement system of claim 20; however Lee teaches: wherein the member comprises at least one selected from the group of a suction-based arm and a physical arm (Lee, Par. [0046]).
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of suction and physical arm as taught by Lee with the invention of an replace card maker in an ATM Goldberg in view of Mullen in further view of Martin to better provide an anti-interference flexible electronic structure in the card maker (Abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN DUC BUI whose telephone number is (571)272-0833.  The examiner can normally be reached on M-F 8-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan D. Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TOAN DUC BUI/Examiner, Art Unit 3695 

/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        6/16/2022